Citation Nr: 0424772	
Decision Date: 09/08/04    Archive Date: 09/16/04

DOCKET NO.  98-01 750	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUES

1.  Entitlement to service connection for right hip 
disability.

2.  Entitlement to service connection for lumbar spine 
disability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant and his spouse


ATTORNEY FOR THE BOARD

M. N. Hyland, Associate Counsel

INTRODUCTION

The veteran had active duty service from August 1962 to 
August 1965.  

This case is before the Board of Veterans' Appeals on appeal 
from a December 1996 rating decision by a Regional Office 
(RO) of the Department of Veterans Affairs (VA).  This case 
was previously before the Board and was remanded in April 
1999 and June 2003.  The veteran and his spouse testified at 
an RO hearing in May 1998.


FINDINGS OF FACT

1.  Right hip disability was not manifested during the 
veteran's active duty service or for many years after 
separation from service, nor is right hip disability 
otherwise related to such service.

2.  Lumbar spine disability was not manifested during the 
veteran's active duty service or for many years after 
separation from service, nor is lumbar spine disability 
otherwise related to such service.


CONCLUSIONS OF LAW

1.  A right hip disability was not incurred or aggravated 
during the veteran's active duty service.  38 U.S.C.A. 
§§ 1131, 1110, 5107 (West 2002); 38 C.F.R. § 3.303 (2003).

2.  A lumbar spine disability was not incurred or aggravated 
during the veteran's active duty service.  38 U.S.C.A. 
§§ 1131, 1110, 5107 (West 2002); 38 C.F.R. § 3.303 (2003).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000

Initially, the Board notes that, in November 2000, the 
Veterans Claims Assistance Act of 2000 (VCAA) was signed into 
law.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, and 5107 (West 
2002).  To implement the provisions of the law, VA 
promulgated regulations codified at 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, 3.326(a) (2003).  The VCAA and its 
implementing regulations include, upon the submission of a 
substantially complete application for benefits, an enhanced 
duty on the part of VA to notify a claimant of the 
information and evidence needed to substantiate a claim, as 
well as the duty to notify the claimant what evidence will be 
obtained by whom.  38 U.S.C.A. § 5103(a); 38 C.F.R. 
§ 3.159(b).  In addition, they define the obligation of VA 
with respect to its duty to assist a claimant in obtaining 
evidence.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c).

The United States Court of Appeals for Veterans Claims' 
(Court's) decision in Pelegrini v. Principi, 18 Vet. App. 
112 (2004) held, in part, that a VCAA notice, as required by 
38 U.S.C. § 5103(a), must be provided to a claimant before 
the initial unfavorable agency of original jurisdiction 
(AOJ) decision on a claim for VA benefits.  In the present 
case, the claim was denied by way of a rating decision issued 
in December 1996.  At the time of that rating decision, VCAA 
had not yet been enacted.  Only after that rating action was 
promulgated was VCAA signed into law.  Thereafter, the RO did 
furnish VCAA notice to the veteran in June 2003.

Because the VCAA notice in this case was not provided to the 
appellant prior to the initial adverse RO decision, it can be 
argued that the timing of the notice does not comply with the 
express requirements of the law as found by the Court in 
Pelegrini.

While the Court did not address whether, and, if so, how, the 
Secretary can properly cure a defect in the timing of the 
notice, it did leave open the possibility that notice error 
of this kind may be non-prejudicial to a claimant.  In this 
respect, all the VCAA requires is that the duty to notify is 
satisfied, and that appellants be given the opportunity to 
submit information and evidence in support of their claims.  
Once this has been accomplished, all due process concerns 
have been satisfied.  See Bernard v. Brown, 4 Vet. App. 384 
(1993); Sutton v. Brown, 9 Vet. App. 553 (1996); see also 
38 C.F.R. § 20.1102 (harmless error).  

VA has fulfilled its duty to notify the appellant in this 
case.  In a letter dated in June 2003, as well as the 
September 1997 statement of the case and December 1997, June 
1998, November 1998, March 2000, October 2000, February 2003, 
August 2003 and May 2004 supplemental statements of the case, 
the RO informed the appellant of the applicable laws and 
regulations, including applicable provisions of the VCAA, the 
evidence needed to substantiate the claim, and which party 
was responsible for obtaining the evidence.  See Quartuccio 
v. Principi, 16 Vet. App. 183, 187 (2002).  In the June 2003 
letter, VA informed the appellant that it would obtain the 
available records in the custody of federal departments and 
agencies and request medical records from identified private 
health care providers. Thus, the Board finds that VA's duty 
to notify has been fulfilled and any defect in the timing of 
such notice constitutes harmless error.

The Board also finds that all necessary assistance has been 
provided to the appellant.  The record includes service 
medical records, private medical records, and VA medical 
records as well as statements in support of the veteran's 
claims.  The RO has made reasonable and appropriate efforts 
to assist the appellant in obtaining the evidence necessary 
to substantiate his claims, including obtaining medical 
records identified by the appellant.  The veteran has been 
afforded a VA medical examination with etiology opinion.  38 
C.F.R. § 3.159.  In addition, the appellant was provided with 
the opportunity to attend a hearing, but declined such a 
hearing.  The appellant has not indicated that any additional 
pertinent evidence exists, and there is no indication that 
any such evidence exists.  

Under these circumstances, the Board finds that VA has 
fulfilled its duty to notify and assist the appellant in the 
claim under consideration and that adjudication of the claim 
at this juncture, without directing or accomplishing any 
additional notification and or development action, poses no 
risk of prejudice to the appellant.  See, e.g., Bernard v. 
Brown, 4 Vet. App. 384, 394 (1993).  The appeal is now ready 
to be considered on the merits.  

Analysis

Applicable law provides that service connection will be 
granted if it is shown that the veteran suffers from 
disability resulting from an injury suffered or disease 
contracted in line of duty, or for aggravation of a 
preexisting injury suffered or disease contracted in line of 
duty, in the active military, naval, or air service.  
38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  That an injury 
or disease occurred in service alone is not enough; there 
must be chronic disability resulting from that injury.  If 
there is no showing of a resulting chronic condition during 
service, then a showing of continuity of symptomatology after 
service is required to support a finding of chronicity.  
38 C.F.R. § 3.303(b).  Service connection may also be granted 
for any injury or disease diagnosed after discharge, when all 
the evidence, including that pertinent to service, 
establishes that the disease or injury was incurred in 
service.  38 C.F.R. § 3.303(d).

Right Hip

The veteran's service medical records show that in February 
1963, the veteran reported being injured in an accident and 
hurting his right leg.  The veteran reported tenderness and 
swelling of his right leg, but the X-ray reports revealed no 
fracture.  The veteran's June 1965 discharge examination 
demonstrates that the veteran reported problems with his 
lower extremities.  However, upon clinical evaluation, his 
lower extremities were evaluated as normal.  This means that 
trained medical personnel found no right hip disorder on 
clinical examination.  The Board notes that the record 
contains no evidence of the veteran seeking treatment for any 
right hip disorder until 1995.  Thus, the record contains no 
evidence of any continuing symtomatology of a right hip 
disability for approximately 30 years after discharge from 
service.

An August 1999 VA examination report contains a medical 
opinion from the examiner which states that he reviewed the 
veteran's medical records and c-file and that there is no 
reason to associate the veteran's degenerative disk disease 
of the spine or bursitis of the right hip with the accident 
that occurred more than 30 years ago.  He further stated that 
the only indication that these disorders would be related 
would be if the veteran had an altered gait over the years 
because of the right hip injury.  This could lead to problems 
with the lumbosacral spine.  However, the physician did not 
find such a history and the veteran did not report such a 
history.  The physician further noted that bursitis would not 
present over 20 years later following a trauma and therefore 
he could not establish a relationship between the veteran's 
current ailments and the injury that occurred in 1963.

A December 2000 medical opinion from William C. Allen, M.D. 
states that, based on the veteran's history, he would say 
that it is more likely than not that the jeep accident in 
1963 is the cause of the veteran's current pain problems.  
The Board notes that this medical opinion was given without 
the benefit of review of any of the veteran's medical 
records, including the service medical records dealing with 
the jeep accident.  The Board notes that a diagnosis based 
solely on the veteran's unsubstantiated history cannot form 
the basis of a valid claim.  LeShore v. Brown, 8 Vet. App. 
406 (1995).  Moreover, the examiner provides no rationale to 
support his opinion.  For these two reasons, this medical 
opinion is accorded less probative value than the August 1999 
opinion which was based on a thorough review of the veteran's 
medical records and which provided a rationale for the 
opinion given.

Finally, the Board notes the April 2003 medical opinion from 
Herbert Childress, D.O. which essentially states that one 
cannot rule out the fact that the jeep accident from 1963 may 
have began a deteriorative process which resulted in the 
veteran's current right hip disability.  Dr. Childress gives 
no indication that he reviewed the veteran's medical records 
prior to formulating his opinion.  In fact, the opinion 
appears to be solely based on the veteran's reported history 
of his jeep accident in 1963.  As noted above, medical 
opinions which are based solely on the veteran's reported 
history have little probative value.  See LeShore v. Brown, 8 
Vet. App. 406 (1995).  In addition, the Board notes here that 
medical evidence which merely indicates that the particular 
disorder "may or may not" exist or "may or may not" be 
related, is too speculative in nature to establish the 
presence of said disorder or the relationship thereto.  
Tirpak v. Derwinski, 2 Vet. App. 609 (1992).  For these 
reasons, this medical opinion carries very little probative 
value, particularly in contrast with the well-supported 
medical opinion from the August 1999 VA examination.

The Board acknowledges that the record includes conflicting 
medical opinions.  In such a case, the Board must determine 
the probative value to be assigned to the respective opinions 
and determine which is the most persuasive.  Overall, the 
Board finds that medical opinion contained in the August 1999 
examination report is well-supported and well-reasoned and 
carries higher probative value than the other medical 
opinions of record.  The August 1999 medical opinion is 
particularly persuasive in light of its thorough review of 
the veteran's medical history and the thorough physical 
examination of the veteran.  On the other hand, the December 
2000 report was drafted without review of the veteran's 
medical records and does not provide a rationale for the 
opinion given and the April 2003 opinion appears to be based 
solely on the veteran's reported history of his jeep accident 
and the opinion's language is too speculative in nature.

The Board must conclude that the preponderance of the 
evidence is against a finding that the veteran's right hip 
disability is related to his in-service injury.  The weight 
of the competent evidence is to the effect that there is no 
relationship between the right hip disability and the injury 
in 1963.  

In making this determination, the Board has considered the 
provisions of 38 U.S.C.A. § 5107(b), but there is not such a 
state of approximate balance of the positive evidence with 
the negative evidence to otherwise warrant a favorable 
decision.



Lumbar Spine

As noted above, the veteran did injure his right leg in 
service, but his service medical records and discharge 
examination show no treatment for or diagnosis of a spine 
disability in service.  Post-service medical records show no 
treatment of a spine disability until almost 30 years after 
discharge from service.  However, the record does indicate 
that the veteran currently has a lumbar spine disability and 
there are several medical opinions of record which assess the 
likelihood of an etiological relationship between the in-
service injury to his right leg and his current lumbar spine 
disability.

As noted above, an August 1999 VA examination report based on 
a physical examination and a thorough review of the veteran's 
medical records and c-file states that there is no reason to 
associate the veteran's degenerative disk disease of the 
spine with the in-service accident that occurred more than 30 
years ago.  He further stated that the only indication that 
these disorders would be related would be if the veteran had 
an altered gait over the years because of the right hip 
injury which could lead to problems with the lumbosacral 
spine.  However, there is no objective or subjective evidence 
of record of an altered gait.

The December 2000 medical opinion from Dr. Allen states, 
based on the veteran's history, that it is more likely than 
not that the jeep accident in 1963 is the cause of the 
veteran's current pain problems.  However, the Board notes 
that Dr. Allen appeared to have not reviewed the veteran's 
medical records and instead based his opinion on the 
veteran's reported history.  As noted above, a diagnosis 
based solely on the veteran's unsubstantiated history cannot 
form the basis of a valid claim.  LeShore v. Brown, 8 Vet. 
App. 406 (1995).  Additionally, the examiner provides no 
rationale to support his opinion.

Additionally, the Board notes the April 2003 medical opinion 
from Dr. Childress, which states, in essence, that one cannot 
rule out the fact that the jeep accident from 1963 may have 
began a deteriorative process which resulted in the veteran's 
current lumbar spine disability.  However, this opinion 
appears to be based solely on the veteran's reported history 
of the 1963 injury.  As previously noted, medical opinions 
which are based solely on the veteran's reported history have 
little probative value.  See LeShore v. Brown, 8 Vet. App. 
406 (1995).  Moreover, the Board notes here that medical 
evidence which merely indicates that the particular disorder 
"may or may not" exist or "may or may not" be related, is 
too speculative in nature to establish the presence of said 
disorder or the relationship thereto.  Tirpak v. Derwinski, 2 
Vet. App. 609 (1992).

The Board acknowledges that the record includes conflicting 
medical opinions as to the etiology of the veteran's lumbar 
spine disability.  In such a case, the Board must determine 
the probative value to be assigned to the respective opinions 
and determine which is the most persuasive.  As with the 
right hip issue, the Board finds that August 1999 medical 
opinion with regard to the spine is persuasive.  It is well-
supported and well-reasoned and carries higher probative 
value than the other medical opinions of record.  The August 
1999 medical opinion is significant for its thorough review 
of the veteran's medical history and the thorough physical 
examination of the veteran.  On the other hand, the December 
2000and April 2003 opinions were drafted without review of 
the veteran's medical records and appear to rely solely on 
history furnished by the veteran himself without an 
independent basis.  

Accordingly, the Board finds that the preponderance of the 
evidence is against a finding that the veteran's lumbar spine 
disability is related to his in-service injury.  The Board 
has considered the provisions of 38 U.S.C.A. § 5107(b), but 
there is not such a state of approximate balance of the 
positive evidence with the negative evidence to otherwise 
warrant a favorable decision.




ORDER

The appeal is denied as to both issues.



	                        
____________________________________________
	ALAN S. PEEVY
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



